                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                         5 RAY QUINNEY & NEBEKER P.C.
                           Michael R. Johnson (UT Bar No. 7070)
                         6   mjohnson@rqn.com
                           Pro Hac Vice Application to be Submitted
                         7 36 South State Street, Suite 1400
                           Salt Lake City, Utah 84111
                         8 Telephone: 801.532.1500
                           Facsimile: 801.532.7543
                         9
                           Attorneys for Attorneys for RABO
                        10 AGRIFINANCE LLC, as Assignee of the Rights
                           and Claims of RABOBANK, N.A.
                        11

                        12                            UNITED STATES BANKRUPTCY COURT
                        13                            NORTHERN DISTRICT OF CALIFORNIA
                        14

                        15 In re                                                CASE NO. 15-10150-CN

                        16 DEERFIELD RANCH WINERY, LLC,                         Chapter 11

                        17                         Reorganized Debtor.          CERTIFICATE OF SERVICE

                        18                                                      Hearing Date:    December 18, 2020
                                                                                Hearing Time: 11:00 a.m.
                        19                                                      Place: Via Court Call or Videoconference
                                                                                Judge: Honorable Charles Novack
                        20

                        21

                        22         I am a resident of the State of California. I am over the age of eighteen years, and not a
                           party to this action. My business address is 201 California Street, Seventeenth Floor, San
                        23 Francisco, CA 94111-5002.

                        24          On November 25, 2020, I served true copies of the following document(s):
                        25          1. Notice of Hearing on Rabo's Motion to Appoint Vito Mitria of Beacon Management
                                       Advisors as Plan Administrator;
                        26
                                    2. Rabo's Motion to Appoint Vito Mitria of Beacon Management Advisors as Plan
                        27             Administrator;
                        28          3. Memorandum of Points and Authorities in Support of Rabo's Motion to Appoint Vito
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 261      Filed: 11/25/20    Entered: 11/25/20 13:22:19        Page 1 of
                                                                      3
                          1               Mitria of Beacon Management Advisors as Plan Administrator;

                          2           4. Declaration of Matt Owings in Support of Rabo's Motion to Appoint Vito Mitria of
                                         Beacon Management Advisors as Plan Administrator; and
                          3
                                      5. Declaration of Vito Mitria of Beacon Management Advisors in Support of Rabo's
                          4              Motion to Appoint Vito Mitria of Beacon Management Advisors as Plan
                                         Administrator.
                          5
                               on each of the parties listed as follows:
                          6
                                   BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                         7 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                           who are registered CM/ECF users (listed on the Court's Electronic Mail Notice List for this case)
                         8 will be served by the CM/ECF system. Participants in the case who are not registered CM/ECF
                           users will be served by mail or by other means permitted by the court rules.
                         9
                                   BY MAIL: I am readily familiar with the business practice at my place of business for
                        10 collection and processing of correspondence for mailing with the United States Postal Service.
                           Correspondence so collected and processed is deposited with the United States Postal Service that
                        11 same day in the ordinary course of business. On the date specified above, as to each of the parties
                           identified in the below service list, a true copy of the above-referenced document(s) was placed for
                        12 deposit in the United States Postal Service in a sealed envelope, with postage fully prepaid; and on
                           that same date that envelope was placed for collection in the firm's daily mail processing center,
                        13 located at San Francisco, California following ordinary business practices.

                        14      Deerfield Ranch Winery, LLC                     Debtor
                                1310 Warm Springs Road
                        15      Glen Ellen, California 95442

                        16      Barry S. Glaser                                 Representing Sonoma County
                                Steckbauer Weinhart, LLP
                        17      333 So. Hope Street, #3600
                                Los Angeles, California 90071
                        18
                                Robert W. Rex                                   Representing Debtor
                        19      1310 Warm Springs Road
                                Glen Ellen, California 95442
                        20
                                John D. Fiero                                   Representing Debtor
                        21      Pachulski, Stang, Ziehl, and Jones
                                150 California Street, 15th Floor
                        22      San Francisco, California 94111-4500
                        23      Amin Kazemini                                   Representing Debtor
                                755 Farmers Lane #110
                        24      Santa Rosa, California 95405
                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                              Doc# 261      Filed: 11/25/20   Entered:
                                                                               2       11/25/20 13:22:19    Page 2 of
                                                                         3
                          1     Lynette C. Kelly                                Representing Office of the U.S. Trustee
                                Minnie Loo
                          2     Office of the U.S. Trustee/SR
                                Phillip J. Burton Federal Building
                          3     450 Golden Gate Avenue, 5th Floor, #05-0153
                                San Francisco, California 94102
                          4

                          5
                                   I declare under penalty of perjury under the laws of the United States of America that the
                          6 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                            Court at whose direction the service was made.
                          7
                                   Executed on November 25, 2020, at San Francisco, California.
                          8

                          9                                                       /s/Melissa C. Batchelder
                                                                                  Melissa C. Batchelder
                        10
                               1338445.1
                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 261     Filed: 11/25/20      Entered:
                                                                               3       11/25/20 13:22:19     Page 3 of
                                                                      3
